DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one or two of the following inventions is required under 35 U.S.C. 121:
Invention I, Claims 1-14, drawn to a semiconductor device comprising a transistor, classified at least in H01L 29/78642 (vertical transistors).
Invention II, Claims 15-20, drawing to a method of manufacturing a semiconductor device comprising a transistor, classified at least in H01L 21/823487 (manufacturing method of vertical transistor).
Invention III, Claims 21-25, currently drawn to a memory device, that can be classified in H01L 27/10 (including plurality of semiconductor components in a repetitive configuration) and H01L 27/105 (including a field effect transistor), unless Claims 21-25 are amended to describe a structure of Fig. 7 classified in G06F 3/00 (input arrangements for transferring data to be processed into a form to be handled by computer) purely directed to a computing device, as preambles of Claims 21-25 recite.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: 

(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the inventions I and II are not distinct and can be examined together, unless Applicant chooses otherwise.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, although the subcombination has a separate utility, the combination as claimed requires the particulars of the subcombination. 
Inventions I and III can be examined together, unless Applicant chooses otherwise.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: 
(1) that the process as claimed can be used to make another and materially different product or 
(2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
the product of Claim 21 can be made by a process that differs from the process of Claims 15-20 by steps of creating a memory array, not taught by any process Claims 15-20, e.g., Inventions II and III cannot be examined together and Applicant shall choose which of Invention II or III shall be examined.
In view of the above, Applicant has the following options in response to restriction requirements: choosing for examination one of the inventions I, II, or III, or choosing for examination two inventions, such as either Inventions I and II or Inventions I and III.
Please, note that in accordance with the MPEP, where two inventions comprise a combination and a subcombination, if Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is also advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Please, note that in accordance with the MPEP, were two inventions comprise a product and a process and Applicant chooses a product for examination, where all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all the 
inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (as already shown by this Office Action);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (as already shown by this Office Action);
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention (or two inventions, as explained above) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 11/03/21